Title: To Thomas Jefferson from Lewis O’Brien, Jr., 2 May 1806
From: O’Brien, Lewis, Jr.
To: Jefferson, Thomas


                        
                            Sir,
                     
                            Cadiz 2d. May 1806-
                        
                        It is with the most heartfelt grief that I have to acquaint you with the very untimely decease of my most
                            worthy, & ever lamented Father Mr. Lewis Meagher O’Brien, Consul for the United States of America at Santander, he
                            expired at Madrid on the 24th. Ulto. leaving behind him a Widow & many children to bewail his irreparable loss. My
                            being the eldest Son, of proper age, and possessing all necessary experience renders it indispensable for me to proceed
                            immediately for Santander in order to conduct my deceased Father’s establishment in that place; I have therefore humbly to
                            request you will take into due consideration the Known honor & integrity with which my deceased father has
                            conducted himself while honored with the appointment conferred on him, serving the Government of the United States to the
                            utmost of his power; hoping you will be pleased to nominate me in his stead (provided there be no other person already
                            appointed thereto) under the strongest assurance that I will strive by every exertion I can be capable of, to acquit
                            myself to the entire satisfaction of the Government of the United States. Should you be pleased to require any particular
                            information regarding me, I shall beg leave to refer you to Mr. Joseph Yznardy, Consul at this place, who will, I flatter
                            myself be able to furnish you with every necessary & satisfactory information you may be pleased to require on
                            that score—
                        I have the honour to be with due respect Sir Your most obedient humble Servant
                        
                            Lewis Meagher O’Brien
                     
                        
                    